Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it should avoid the phase “The present invention discloses”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112b
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “to form an accommodating space.”  It is not understood if this is the same accommodating space set forth in claim 1 or a different accommodating space.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger DE2524494 
In regards to claim 1, Jones discloses a pet shaver (), comprising an outer shell, an air duct and a connecting device, wherein the outer shell has an accommodating space, a bottom end of the outer shell is connected to the connecting device, the air duct is accommodated in the connecting device, and the air duct is communicated with the connecting device. 

    PNG
    media_image1.png
    578
    1099
    media_image1.png
    Greyscale


In regards to claim 3, Berger discloses wherein the bottom end of the upper shell has an opening, and in the assembled state, the bottom end of the air duct is communicated with the opening (hole for the connecting device).
In regards to claim 4, Berger discloses wherein the air duct and the upper shell are of an integrated structure.
In regards to claim 5, Berger discloses wherein the connecting device comprises an abutment plate (flanged end) and a connecting part connected to the abutment plate (cylindrical part coming from the flanged end), the abutment plate is abutted against the outer shell, and the connecting part is connected with a vacuum cleaner (e.g. suction device; not claimed subject matter) and is communicated with the air duct.
In regards to claim 6, Berger discloses wherein the abutment plate has a communication hole (central opening), the communication hole is provided corresponding to the opening at the bottom end of the upper shell in the assembled state, and the air duct is capable of being communicated with the connecting part through the communication hole and the opening at the bottom end of the upper shell (see annotated figure above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Berger (DE2524494) in view of Derby et al. (U.S. Publication 2006/0059696), in view of Derby.
In regards to claim 7, Berger discloses wherein a cutter head module (blades), a power module (motor). the power module (motor) is connected to the cutter head module through a transmission part (motor shaft) and is capable of driving the cutter head module to move, and the cutter head module is provided at the top end of the outer shell and is close to the top end of the air duct.
While it appears that there is a control module, Berger is silent as to how the trimmer operates and therefore does not positively disclose a control module, wherein the control module is electrically connected to the power module.   Attention is further directed to the Derby trimmer that also utilizes a motor to power and reciprocate the tripper blades and wherein the trimmer is electrically connected to a wall outlet via an electrical cord. Derby also discloses that there is a motor controller 30 that transmits electric signals to the motor to effect reciprocating of the moveable blade with respect to the fixed blade.  The motor controller can increase the speed of the motor when the motor encounters an increased load to adapt to the higher demand by the user. Derby also discloses the use of a switch 46 to interrupt the flow of electric power from the power supply to the motor controller 30 and that the power source for the trimmer can either be a rechargeable battery or can be electrically coupled to a wall outlet.  As motor controllers and switches and batteries are well established in the art for controlling the 
In regards to claim 8, the modified device of Berger discloses wherein a power supply module (cord/ battery as modified by Derby), wherein the power supply module is electrically connected to the control module (e.g. motor controller 30 Derby) and provides electric energy to the pet shaver.
In regards to claim 9, the modified device of Berger discloses wherein further comprising a switch module (switch 46 Derby), wherein the switch module is electrically connected to the control module.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Printout

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA M LEE/           Primary Examiner, Art Unit 3724